REQUESTED BY: Dear Senator Wesely:
We are in receipt of your letter of January 17, 1979, inquiring about the qualifications for the position of Director of Personnel for the State of Nebraska and seeking our opinion as to whether or not Mrs. Janet Pieper meets these qualifications.
The qualifications for this position are set forth in section 81-1304, R.R.S. 1943, as follows:
   "Any person who is a graduate of an accredited four-year college or university and who has at least five years of progressively responsible experience in development and administration of a public or private personnel program, including responsibility for development and administration of company or agency policies, supervision of staff or programs, negotiations of personnel matters with other agencies or organizations and a demonstrated knowledge of public personnel administration, testing, classification, wage and salary administration, recruiting, certification, and modern office procedures may be appointed as Director of Personnel; Provided, that not more than two years' experience as a full-time paid faculty member with primary responsibilities for teaching in public or business administration, industrial engineering, sociology or psychology may be substituted for two of the five years' experience required; and provided further, that not more than one year of graduate training in one of the foregoing fields may be substituted for one year of experience."
From the information furnished, it appears that Mrs. Pieper is a graduate of an accredited four-year college or university having earned her Bachelor of Science degree in mathematics from the University of Nebraska, 1954, her Masters in English from the University of Nebraska in 1969 and her PhD in English from the University of Nebraska in 1976.
She served for a period of three years six months as the Director of the Study Commission on Undergraduate Education and for the eighteen months prior to her appointment, served as administrative assistant to the Dean of the College of Arts and Sciences at the University of Nebraska at Lincoln.
We personally interviewed Mrs. Pieper and reviewed the affidavits presented by her and Dr. Paul Olsen, Director of the Center for Great Plains Studies. We are of the opinion that her qualifications, as presented to us, meet the statutory requirements as to time, nature of duties, and the progressive responsibility required. Therefore, we are of the opinion that Mrs. Pieper is legally qualified for appointment to the position of Director of Personnel of the State of Nebraska.